DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-9, 11-13, and 15-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 and 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claims 4 and 12
The language “cancelling a transmission on the first carrier when the transmission includes a time period that is indicated by the information associated with the carrier switching to be for transmitting on the second carrier” in claim 4 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner has thoroughly reviewed the specification and was unable to find support for the limitation. While paragraph 0183 supports indicating to a UE to suspend carrier switching, neither this paragraph nor the original disclosure supports “cancelling a transmission on the first carrier when the transmission includes a time period that is indicated by the information associated with the carrier switching to be for transmitting on the second carrier” as claimed. Consequently, the language constitutes new matter.
In claim 12, the language “the transceiver is further configured to cancelling a transmission on the first carrier when the transmission includes a time period that is indicated by the information associated with the carrier switching to be for transmitting on the second carrier” is similar to that of claim 4 and is similarly rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 4, 12
The language “cancelling a transmission on the first carrier” in claim 4 renders the claim indefinite because it is unclear and confusing. For a transmission on a first carrier to exist, the transmitting must have already occurred. Once transmitted, a transmission cannot be cancelled since it has already been transmitted. Consequently, it is unclear what is meant by the language “cancelling a transmission on the first carrier” and the scope of the claim is indefinite. 
In claim 12, the language “the transceiver is further configured to cancel a transmission on a first carrier” is similar to that of claim 4 and is similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-9, 12-13, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaur et al. (US 2013/0215772)
In reference to claim 1
Kaur et al. teaches a method (see Fig. 10 par. 0093-0112) for performing, by a user equipment (e.g. UE 102, Fig. 10; par. 0093) carrier switching for a signal, the method comprising: 
receiving: information for a first carrier (par. 0094-0095) associated with a first base station (e.g. e-node-B 1030 Fig. 10; par. 0093) and a second carrier (par. 0095, 0098-0100) associated with a second base station (e.g. e-node-B 1040 Fig. 10; par. 0093), wherein the first and second carriers are in different frequency bands (par 0093) and information associated with carrier switching between the first carrier and the second carrier (e.g. full handover indicator; par. 0101, 00112); and 
transmitting the signal on the first carrier or on the second carrier based on the information associated with the uplink carrier switching (e.g. data traffic transmitted on second carrier based on full handover indicator; par. 0101; 0112).

In reference to claim 4 and 12, as best understood
Kaur et al. teaches cancelling a transmission on the first carrier when the transmission includes a time period that is indicated by the information associated with the carrier switching to be for transmitting on the second carrier. (e.g. not transmitting on first carrier after full handover indicator; par. 0101, 0112)

In reference to claim 5
Kaur et al. teaches a method (see Fig. 10 par. 0093-0112) for a first base station (e.g. e-node-B 1040 Fig. 10; par. 0093) to support carrier switching for a signal by a user equipment (e.g. UE 102, Fig. 10; par. 0093), the method comprising: 
transmitting, by the first base station to the UE information (e.g. full handover indicator; par. 0101, 00112) for a carrier switching pattern between a first carrier (par. 0093) and a second carrier (par. 0093), wherein: the first and second carriers are in different frequency bands (par 0093), and the first carrier is associated with the first base station and the second carrier is associated with a second base station (e.g. e-node-B 1030 Fig. 10; par. 0093); and 
receiving the signal on the first carrier at the base station based on the carrier switching pattern (e.g. data received on the first carrier associated with e-node-B 1040 from UE after handover; par. 0101; 0112).

In reference to claim 8, 16
Kaur teaches the information is for transmissions to a master node (e.g. e-node-B 1030 Fig. 10; par. 0093) and to a secondary node (e.g. e-node-B 1040 Fig. 10; par. 0093).

In reference to claim 9
Kaur et al. a user equipment (e.g. UE 102, Fig. 10; par. 0093) carrier switching for a signal by the UE, the UE comprising: a processor (e.g. processor 118; Fig. 1B par. 0058) and transceiver (e.g. transceiver 120; par. 0057) operably coupled to the processor, wherein the transceiver is configured to:
receive: information for a first carrier (par. 0094-0095) associated with a first base station (e.g. e-node-B 1030 Fig. 10; par. 0093) and a second carrier (par. 0095, 0098-0100) associated with a second base station (e.g. e-node-B 1040 Fig. 10; par. 0093), wherein the first and second carriers are in different frequency bands (par 0093) and information associated with carrier switching between the first carrier and the second carrier (e.g. full handover indicator; par. 0101, 00112); and 
transmit the signal on the first carrier or on the second carrier based on the information associated with the uplink carrier switching (e.g. data traffic transmitted on second carrier based on full handover indicator; par. 0101; 0112).

In reference to claim 17, 19
Kaur et al. teaches the UE operates with dual connectivity (Fig. 10, par. 0100), and the pattern is for transmissions to a master node (e.g. e-node-B 1030 Fig. 10; par. 0093) and to a secondary node (e.g. e-node-B 1040 Fig. 10; par. 0093).

In reference to claim 13
Kaur et al. teaches a first base station (e.g. e-node-B 1040 Fig. 10; par. 0093) supporting carrier switching for a signal by a user equipment (e.g. UE 102, Fig. 10; par. 0093), the first base station comprising: 
a transceiver (e.g. transceiver; par. 0048) configured to transmit to the UE information (e.g. full handover indicator; par. 0101, 00112) for a carrier switching pattern between a first carrier (par. 0093) and a second carrier (par. 0093), wherein: the first and second carriers are in different frequency bands (par 0093), and the first carrier is associated with the first base station and the second carrier is associated with a second base station (e.g. e-node-B 1030 Fig. 10; par. 0093); and 
a processor (e.g. processor, par. 0165) operably coupled to the transceiver, wherein the processor is configured to receive the signal on the first carrier at the base station based on the carrier switching pattern (e.g. data received on the first carrier associated with e-node-B 1040 from UE after handover; par. 0101; 0112).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (US 2013/0215772) in view of Zhang et al. (US 2010/0303039).
In reference to claim 3, 7, 11, 15
Kaur teaches a system and method that covers substantially all limitations of the parent claim. Kaur teaches information associated with carrier switching between the first carrier and the second carrier (e.g. full handover indicator; par. 0101, 00112) and utilizing RRC signaling. (par. 0098)
However, Kaur does not explicitly teach the information associated with the carrier switching is received in a radio resource control (RRC) message. 
Zhang et al. teaches information received in a radio resource control message. (par. 0072-0076)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to information associated with carrier switching between the first carrier and the second carrier of Kaur to be received in a radio resource control message as suggested by Zhang et al. because it would allow for the full handover indicator to be sent and received in a known protocol in use between the e-node-B and UE.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (US 2013/0215772) in view of Wang et al. (US 2011/0170535).
-	In reference to claim 18, 20
Kaur et al. teaches a system and method that covers substantially all limitations of the parent claim.
Kaur et al. does not teach that the UE operates a first time alignment timer for the master node and a second time alignment timer for the secondary node.
Wang et al. teaches a UE (e.g. communication device 20; Fig. 2 par. 0036) operates a first time alignment timer (par. 0065) for a first node (e.g. BS1; Fig. 1 par. 0035) and a second time alignment timer (par. 0065) for a second node (e.g. BS2; Fig. 1 par. 0035).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE of Kaur et al. to operate a first time alignment timer for the master node and a second time alignment timer for the secondary node as suggested by Wang et al. because it would allow the UE to maintain uplink synchronization on multiple component carriers.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2010/0303039 pertains to RRC signaling par. 0072-0076 and dual connectivity par. 0085-0088

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466